       Case: 3:18-cr-00146-jdp Document #: 17-1 Filed: 01/30/19 Page 1 of 3

Attachment 1


                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
            COURT CASE NUMBER: 18-CR-146-JDP; NOTICE OF FORFEITURE

       Notice is hereby given that on December 11, 2018, in the case of U.S. v. Peter
Jewell-Reigel, Court Case Number 18-CR-146-JDP, the United States District Court for
the Western District of Wisconsin entered an Order condemning and forfeiting the
following property to the United States of America:

       1 LG M150 Cell Phone, Ser No: 353712092495772; 1 LG M150 Cell Phone, Ser
       No: 353712099225768; 1 Lenovo Laptop, Model Y70-70, Ser No: MP08F4VU; 1
       Western Digital Hard Drive,Model No.: WD10S21X-24R1BT0 (Inside Lenovo), Ser
       No: WX71A352ZJ1V which was seized from Peter Jewell-Reigel on September 17,
       2018 at 2055 Gary Lee Dr., located in Kronenwetter, Wisconsin. Asset
       No.:18-FBI-007139.

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (December 28, 2018) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, 120 North Henry Street, Room 320, Madison, WI
53703, and a copy served upon Assistant United States Attorney Elizabeth Altman, 222
W. Washington Ave., Suite 700, Madison, WI 53703. The ancillary petition shall be
signed by the petitioner under penalty of perjury and shall set forth the nature and extent
of the petitioner's right, title or interest in the forfeited property, the time and circumstances
of the petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
       Case: 3:18-cr-00146-jdp Document #: 17-1 Filed: 01/30/19 Page 2 of 3

made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Elizabeth Altman, 222 W. Washington Ave., Suite 700, Madison, WI 53703.
This website provides answers to frequently asked questions (FAQs) about filing a petition
for remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
        Case: 3:18-cr-00146-jdp Document #: 17-1 Filed: 01/30/19 Page 3 of 3


                                  Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between December 28, 2018 and January 26, 2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Peter Jewell-Reigel

Court Case No:                18-CR-146-JDP
For Asset ID(s):              See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   12/28/2018                      24.0                          Verified
         2                   12/29/2018                      24.0                          Verified
         3                   12/30/2018                      24.0                          Verified
         4                   12/31/2018                      24.0                          Verified
         5                   01/01/2019                      24.0                          Verified
         6                   01/02/2019                      24.0                          Verified
         7                   01/03/2019                      24.0                          Verified
         8                   01/04/2019                      24.0                          Verified
         9                   01/05/2019                      24.0                          Verified
        10                   01/06/2019                      24.0                          Verified
        11                   01/07/2019                      24.0                          Verified
        12                   01/08/2019                      24.0                          Verified
        13                   01/09/2019                      24.0                          Verified
        14                   01/10/2019                      24.0                          Verified
        15                   01/11/2019                      24.0                          Verified
        16                   01/12/2019                      24.0                          Verified
        17                   01/13/2019                      24.0                          Verified
        18                   01/14/2019                      24.0                          Verified
        19                   01/15/2019                      24.0                          Verified
        20                   01/16/2019                      24.0                          Verified
        21                   01/17/2019                      24.0                          Verified
        22                   01/18/2019                      24.0                          Verified
        23                   01/19/2019                      24.0                          Verified
        24                   01/20/2019                      24.0                          Verified
        25                   01/21/2019                      24.0                          Verified
        26                   01/22/2019                      24.0                          Verified
        27                   01/23/2019                      24.0                          Verified
        28                   01/24/2019                      24.0                          Verified
        29                   01/25/2019                      24.0                          Verified
        30                   01/26/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
